Citation Nr: 1232052	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher rating for residual scar from ulcer of the lower left leg with skin graft, to include the question of whether restoration of a 10 percent rating for the disability, from May 1, 2008, is warranted.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955.

This appeal to the Board of Veterans' Appeals (Board) arose in part from a February 2008 rating decision in which the RO reduced the rating for the Veteran's residual scar from ulcer of the lower left leg with skin graft, from 10 percent to a 0 percent (noncompensable) rating, effective May 1, 2008.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

This appeal also arose from a July 2008 rating decision in which the RO granted service connection and assigned an initial 50 percent rating for PTSD, effective February 6, 2008.  In August 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.
 
Subsequently, in a July 2011 rating decision, the RO awarded a higher, 70 percent rating for PTSD and a TDIU, both effective January 9, 2009.  In a January 2012 rating decision, the RO subsequently assigned an earlier effective date of February 6, 2008 (the effective date of the award of service connection) for the awards of the 70 percent rating and the TDIU.

Because the Veteran has disagreed with the initial rating assigned following the grants of service connection for PTSD, the Board characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher initial, 70 percent rating the Veteran's PTSD during the pendency of the appeal, inasmuch as a higher rating for this disability is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

 In August 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In July 2012, a Deputy Vice Chairman of the Board granted a motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The October 2008 rating decision in which the RO  reduced the rating for residual scar from ulcer of the lower left leg with skin graft, the May 2009 SOC, and the January 2010 and May 2011 SSOCs, each reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.

3.  The Veteran's service-connected residual scars from ulcer of the lower left leg with skin graft encompass areas of one square inch at the residual scar site and 2.25 square inches at the donor tissue scar site, but are not associated with underlying soft tissue damage..

4.  Since the February 6, 2008 effective date of the award of service connection, the Veteran's PTSD has been manifested, primarily by apathy; depression; flattened affect; anhedonia; isolative behavior; irritability; anxiety; decreased concentration; sleep disturbances; neglect of personal appearance and hygiene; suicidal thoughts without specific plan or intent; fleeting thoughts of harming others; and detachment and estrangement from others; collectively, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  All notification and development actions needed to fairly adjudicate each matter herein decided has been accomplished.

2. As the RO's reduction of the rating for service-connected residual scar from ulcer of the lower left leg with skin graft, from 10 percent to zero percent, effective May 1, 2008, was not in accordance with law, the criteria for restoration of the 10 percent rating are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344 (2011).

3.  The criteria for a rating in excess of 10 percent for residual scar from ulcer of the lower left leg with skin graft, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).

4.  The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Given the favorable disposition of the matter of restoration, the Board finds that all duties to notify and assist pertinent to this matter have been met.  

Pertinent to the remaining claims herein decided, the Board points out that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Pertinent to the claims for a higher rating for residual scar from ulcer of the lower left leg with skin graft, and for an initial rating in excess of 70 percent for PTSD, letters mailed in April 2007 and April 2008, prior to the initial adjudication of both issues in rating decisions mailed in July 2007 and July 2008 respectively, provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; both letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, the April 2007 and April 2008 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) . This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) .

VA has obtained records of treatment reported by the Veteran, including service treatment records and identified and relevant VA and private medical records, as well as the Veteran's lay statements, arguments expressed in the Veteran's claims submissions, and a transcript of his August 2010 DRO hearing testimony. Additionally, the Veteran was provided adequate VA examinations in May 2007 and May 2010 to determine the nature and severity of disabilities arising from service-connected residual scar, as well as adequate VA examinations in March 2008 and October 2010 to determine the severity of his PTSD.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Restoration

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the RO, in a February 2008 rating decision, reduced the rating for the Veteran's residual scar from ulcer of the lower left leg with skin graft, from 10 to zero percent, effective May 1, 2008.  The 10 percent rating had been assigned in the RO's July 2005 rating decision, which granted an increased disability rating effective March 31, 2005.  Thus, the 10 percent rating had been in effect for less than five years at the time of the RO's reduction.  Accordingly, the provisions under 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  As regards disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement. Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this case, the RO's reduction of the Veteran's rating was based, in part, on the findings from a May 2007 VA examination, which revealed that the Veteran reported that his left lower leg scar was itchy.  During the examination, the scar was measured as being 4 centimeters by 2.5 centimeters with atrophic and slightly crinkly surface, non-tender, and not fixed to underlying structures.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating requires evidence of one or two scars that are unstable or painful.

As noted above, the disability rating under consideration was in effect for less than five years.  Hence, the provisions of 38 C.F.R. § 3.344(c) are for application in this case.  However, the July 2007 letter which initially proposed the reduction, the February 2008 rating decision that reduced the rating, the September 2008 SOC, and the August 2011 SSOC reflect that the RO failed to consider, and provide notice of, the provisions under 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  In this regard, the RO did not address whether the VA examination used as a basis for the reduction was as full and complete as the examination on which the 10 percent rating was established, or whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 10 percent rating assigned for residual scar from ulcer of the lower left leg with skin graft under 38 C.F.R. § 4.118, Diagnostic Code 7804, must be restored, effective May 1, 2008.  Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

III.  Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A.  Increased Rating for Residual Scar, Ulcer Lower Left Leg 
with Skin Graft

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

At the outset, the Board notes that the criteria for rating scars were revised, effective October 23, 2008, during the pendency of this appeal.  In rating the Veteran's scar disability in its February 2008 rating decision and August 2011 SSOC, the RO applied these amended regulations.  Nevertheless, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where an express request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  As the Veteran's claim was received in March 2007, prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claim under the revised criteria, the revised criteria are not for application.  Thus, all diagnostic codes discussed herein are the versions in effect prior to October 23, 2008.  As the RO also considered the former criteria, in its September 2008 SOC, the Veteran is not prejudiced by the Board's application of the criteria that were in effect prior to October 23, 2008.

With regard to the disability resulting from his service-connected scar, ulcer lower left leg with skin graft, the Veteran alleged in his March 2008 NOD that his left leg scar had worsened.  At his August 2010 DRO hearing, he reported that he was experiencing pain from his scar. 

The medical evidence includes a May 2005 VA examination report which describes the Veteran's scar as measuring one square inch in area, being the same color as the surrounding tissue, slightly depressed, and essentially superficial with minimal loss of underlying tissue.  The examiner did not observe any adherence to the underlying tissue, but did note the presence of irregular tissue.  The examiner noted that the scar was generally stable and free of any inflammation, edema, or keloid formation.  The examiner determined that the scar did not result in any limitation of motion.

As discussed in the preceding section, a May 2007 VA examination reflects that the Veteran described his left leg scar as being "sometimes itchy" and without any other reported residuals.  The scar surface was described as being atrophic and slightly crinkly, but not fixed to any underlying structures.  During the examination, the scar was non-tender.

A February 2008 VA treatment record reflects that an examination of the Veteran's scar revealed that it was well-healed and nontender at that time.

During a May 2010 VA examination, the examiner identified an oval shaped area on the lateral aspect of the left leg that was barely perceptible and located midway between the left ankle and left knee.  An examination of that area did not reveal any evidence of skin breakdown.  The examiner did not observe any underlying tissue damage.  The examiner noted that the scar was not located over a joint and also was not adherent to underlying tissue, and hence, was not causing any limitation of motion or other limitation of function.  The examiner also saw no evidence of inflammation, edema, or keloid function.  

The examiner also observed a separate 1.5 inch by 1.5 area which was identified as the skin donor graft site.  The scar in that area was described as a checkerboard with 16 specific areas arranged in a 4 x 4 configuration.  According to the examiner, the scar was barely perceptible and was not tender to palpation.  There was no evidence of any skin breakdown.  This scar was also described as being superficial, meaning that there is no underlying soft tissue damage.  The examiner noted that this scar was also not adherent to the underlying tissue and was not located over a joint; hence, this scar was also determined as not causing any limitation of motion or function.  Again, the examiner did not observe any evidence of inflammation, edema, or keloid formation.

Overall, the examiner concluded that neither of the scars noted above had any effect on the Veteran's activities of daily living, and were without any tenderness or abnormality.  

Under the pre-revised diagnostic criteria for rating scars, Diagnostic Code 7804 provides a maximum schedular 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

The Veteran's scars may also be rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, and 7805. 

Under Diagnostic Code 7801, scars, other than of the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding six square inches (39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Similar scars in an area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating.  Id.  Similar scars in an area or areas exceeding 72 square inches (465 sq. cm.) warrant a 30 percent rating.  Id.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Id. at Note (1). 

Under Diagnostic Code 7802, scars, other than of the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a maximum schedular 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Under Diagnostic Code 7803, superficial and unstable scars warrant a maximum schedular 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  Since the criteria under Diagnostic Codes 7802 and 7803 do not provide for schedular ratings higher than 10 percent, those criteria do not assist the Veteran in his claim.

Diagnostic Code 7805 evaluates scars based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The evidence in this case, however, does not show that the Veteran's left leg scars have resulted in any limitation of function.  Hence, Diagnostic Code 7805 is also not for application in this case.

Considering the pertinent evidence in light of the above, the Board finds that a rating greater than 10 percent for the Veteran's residual scar from ulcer of the lower left leg with skin graft is not warranted.

In this regard, May 2005, May 2007, and May 2010 VA examinations revealed that the scars on the Veteran's left leg were essentially superficial and did not involve any underlying tissue damage or skin breakdown.  Moreover, the evidence in the record consistently notes that the Veteran's left leg scars have not resulted in any limitation of motion or other loss of function.  During the May 2005 VA examination, the residual scar on the Veteran's left leg was measured as covering one square inch in area.  During the May 2010 VA examination, measurement of the scar at the skin graft donor site revealed that scarring in that area measured 1.5 inch by 1.5 inch, or 2.25 square inches.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Francisco, and that the claim for higher ratings for residual scar from ulcer of the lower left leg with skin graft must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Initial Rating for PTSD

As noted above, the Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath, 1 Vet. App. 589.  In instances where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Service connection for PTSD was granted, effective February 6, 2008, in a July 2008 rating decision.  A 50 percent initial rating was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  In an August 2008 NOD, the Veteran expressed his intention to contest the assigned initial disability rating.  Following receipt of additional evidence, in a July 2011 rating decision, the RO granted a higher 70 percent disability rating for PTSD, effective January 9, 2009.  In a subsequent January 2012 rating decision, however, the RO determined that the higher 70 percent rating should be effective as of February 6, 2008, the date on which the Veteran's claim for service connection for PTSD was received.  Effectively, the Veteran's PTSD has been rated as being 70 percent disabling throughout the relevant appeal period.  Moreover, the Veteran has not expressed any dissatisfaction with the effective date assigned for the grant of service connection for PTSD.  As such, the Board has characterized the issue on appeal as styled on the title page of this decision.

The  rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula (formula) for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130 .

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) . 

Considering the pertinent evidence of record in light of the above, the Board finds that, the criteria for an initial rating in excess of 70 percent have not been met at any point  since the February 6, 2008 effective date of the award of service connection for PTSD.

VA treatment records dated from August 2007 through February 2008 reflect that the Veteran received mental health counseling approximately once per month.  The August 2007 record reflects complaints by the Veteran of apathy, vague sadness, isolation, suicidal ideation without plan or intent, decreased motivation and anhedonia.  During examination, the Veteran demonstrated a flat affect and conversation that was tangential and vague.

In October 2007, the Veteran continued to report apathy and stated that he went to bed in the afternoon out of boredom and as a mechanism to avoid drinking.  On mental examination, the Veteran demonstrated depressive symptoms of low motivation, low interest, apathy, erratic sleep patterns, decreased concentration, and daytime fatigue.

During a November 2007 treatment visit, the Veteran reported frustration with immobility due to lack of transportation.  During the examination, he described his mood as being "good, bad, and indifferent."  Overall, he reported improved motivation and interest, and stated that he had been participating in volunteer activities and had been out of the house on occasion to eat with his friend.  The Veteran related anxiety, but reported that his anxiety was manageable.

In January 2008, the Veteran described his mood as fair.  Concerning his psychiatric symptoms, he reported that he was having combat-related dreams and memories of service in "extreme conditions" in Korea.  He stated that media coverage of the Iraq War triggered such memories.  During the examination, the Veteran demonstrated irritability and a flat affect.  

In February 2008, the Veteran continued to report ongoing intrusive memories of combat and that his mood was "up and down".  According to the Veteran, he was making efforts to avoid war-related movies and television shows.  He stated that his sleep remained erratic and that he continued to sleep during the day.

During a March 2008 VA examination, the Veteran reported that he re-experienced his stressor experiences; had nightmares approximately five times per week; experienced restless sleep and night sweating; chronic insomnia; flashbacks; low interest in social activities and maintaining a low level of social interaction; being uncomfortable around crowds; high irritability over the past three or four years; low frustration threshold marked by occasional outbursts of anger; hypervigilence manifested by preoccupation with security at his home; behavior which included checking his home multiple times a night to make sure that doors and windows were secure; exaggerated startles reflex; extended periods of sadness with associated decreased energy level; poor motivation; and anxiety.  Socially, the Veteran reported that he was still able to participate in activities such as going out to dinner with his spouse on a regular basis.  Concerning his familial relations, he described that he maintained good contact with family.  The Veteran also stated that he was able to continue enjoying hobbies such as photography; although he stated he had not used his camera for a couple years.  Occupationally, he reported that he was retired from his occupation with the Campbell Soup Company.

On examination, the Veteran was friendly and cooperative with the examiner; although demonstrative of low mood and sad affect.  He appeared to be neatly dressed and groomed.  His speech was clear and his responses to questions were complete and logical.  Overall psychomotor functioning appeared to be normal and he appeared to be oriented to time, place, and person.  Upon questioning, the Veteran denied having problems with activities of daily living.  The Veteran's memory was normal for both recent and remote events and his intellectual and cognitive functioning also appeared to be normal.  The examiner noted that the Veteran's anxiety level appeared to be high during the interview.  The Veteran also reported infrequent, unexpected, and brief thoughts of suicide, but did not express any specific planning or intent.  He denied having any homicidal thoughts.

The examiner opined that, overall,  the Veteran was demonstrating prominent PTSD symptoms.  Such symptoms were reportedly intense with regard to re-experiencing stressors; moderately intense as to symptoms of increased arousal; and mild as to symptoms of avoidance behaviors.  The examiner characterized the Veteran's PTSD as severe; nonetheless, the examiner also noted that the Veteran denied any interference with his occupational functioning prior to retirement in 1988.  A GAF score of 47 was assigned.

July 2008 private mental health records from Dr. C.G.H. reflect that the Veteran reported difficulty making friends and maintaining relationships with them.  Nonetheless, he reported that he still went out to eat occasionally.  The Veteran also apparently reported instances in which he fell out of his bed; however, Dr. C.G.H. noted that it was unclear as to whether those occurrences were associated with his PTSD.  A GAF score of 38 was assigned.

Follow-up records from Dr. C.G.H., dated in January 2009, summarize objective findings of the Veteran as including disheveled appearance; depressed mood; normal motor behavior; blunt affect; hesitant speech; poor judgment; fair memory and insight; and orientation to person, day, and time.  The Veteran apparently denied having any hallucinations or delusions.  Although the Veteran continued to acknowledge having suicidal thoughts, he also continued to deny having any specific plan or intent of harming himself or others.  Again, the Veteran reported ongoing difficulty in making and maintaining friends, but stated that he still went out to eat once in a while.  The Veteran's assigned GAF score of 38 was unchanged.

A subsequent May 2009 record from Dr. C.G.H. reflects that the Veteran reported that he had been married for 40 years and had one daughter.  In describing his occupational history, he stated that he worked for Campbell Soup Company for 30 years until his employer closed the office at his location.  Noted objective findings remained essentially unchanged from the prior January 2009 evaluation and treatment.

A July 2009 record from Dr. C.G.H. reflects that the Veteran described having a sedentary lifestyle due to physical problems in his feet.  With respect to his mental health symptoms, noted objective findings from mental health examination continued to remain essentially unchanged.

A December 2009 VA treatment record reflects that the Veteran received treatment at that time, accompanied by his spouse.  This record appears to indicate some stabilization of the Veteran's condition, as his spouse reported that the Veteran had recently been "less abrupt" and "less negative."  The Veteran reported slight improvement of his mood and denied having any suicidal or homicidal ideation.  During the examination, the Veteran demonstrated affect that was congruent with his situation with a "calmer demeanor."  Nonetheless, the Veteran continued to report having ongoing combat memories that surfaced "every now and then", as well as ongoing and vivid combat-related dreams.  

During his August 2010 DRO hearing, the Veteran testified as to experiencing symptoms essentially consistent with those previously demonstrated and noted in the treatment records.  Such symptoms included thoughts of suicide and hurting others, depression, and inactivity around the house other than eating or sleeping.

In August 2010, the Veteran returned to Dr. C.G.H. for follow-up of his mental health symptoms.  At that time, Dr. C.G.H. noted that the Veteran continued to lead a sedentary lifestyle due to his physical problems.  Concerning his mental health, he opined that the Veteran's PTSD symptoms appeared to have deteriorated.  In this regard, Dr. C.G.H. noted symptoms as expressed in his previous treatment records, but also noted severe depression, anger, anxiety, flashbacks, social isolation, and problems sleeping.  Dr. C.G.H noted that the Veteran appeared to be more dependent upon his spouse during the examination.  A GAF score of 70 was assigned.  Dr. C.G.H. opined that the Veteran's symptoms warranted a 70 percent VA disability rating and assignment of individual unemployability..

In October 2010, the Veteran attended a VA examination accompanied by his spouse.  At that time, the Veteran reported that his activities generally consisted of being in front of the television for 24 hours a day where he snoozed and occasionally went outside of his home to check the mail.  He also reported significantly decreased participation in enjoyable activities such as riding motorcycles and photography. 

During his mental status examination, the Veteran reported that he experienced intrusive and recurring recollections of events from his service which occurred approximately once a week with increasing frequency since his last VA examination.  The Veteran also reported flashbacks that occurred once or twice per month and were also increasing in severity, duration, and frequency.  The Veteran also related that certain triggers such as loud noises, crowds, and certain smells caused increased anxiety, irritability, and anger.  According to the Veteran, he was irritable and grouchy all the time and was experiencing increased problems with managing his anger.  He also stated that his concentration was decreased and that he was experiencing jumpiness and hypervigilence that were marked by a need to frequently check his home to make sure that doors were locked and that the security system was activated.  The Veteran related that over the last two months, he had been sleeping with a pistol for safety.

The Veteran also endorsed sleep disturbances which included talking in his sleep, moving his limbs and striking his spouse, and having nightmares from which he woke in cold sweats.  The Veteran also described instances of his heart pounding and rapid breathing during his sleep.  Such instances reportedly occurred four times a week.  The Veteran related that due to these sleep-related symptoms, he and that his spouse no longer slept in the same room.  According to the Veteran, he also was experiencing increased symptoms of arousal that were marked by insomnia and waking three or four times per night.

The Veteran reported that he experienced thoughts of hurting others during his flashbacks, but stated that these were fleeting thoughts and not directed toward any specific person.  He also reported symptoms of numbness; avoidance of thoughts, feelings, and other associations with trauma; and markedly diminished interest in activities such as photography, riding motorcycles, and attending church. 

Socially, the Veteran reported detachment and estrangement from other people; although he indicated that he felt able to trust his spouse, daughter, and grandson.  He reported that he had been married to his spouse for 42 years.  During the examination, both the Veteran and his spouse agreed that the Veteran's PTSD symptoms and depressive symptoms, particularly symptoms of social isolation, irritability, and anger, have significantly impacted their marriage.  The Veteran characterized his relationships with his daughter and grandson as being close, although he acknowledged that he was also irritable toward them.  Both the Veteran and his spouse reported friendships with a couple of friends with whom they spoke with over the telephone or met for dinner once a month.  Nonetheless, the Veteran and his spouse agreed that their contact with their friends was declining.  Overall, the examiner opined that the Veteran experienced significant impairment in social functioning due to his PTSD symptoms.

Occupationally, the Veteran reported that he had been retired since 1988 after 30 years of employment with Campbell's Soup Company.  The Veteran denied that his PTSD symptoms ever significantly impacted his ability to work.  The examiner determined that the Veteran's symptoms did not impair his thought process or ability to communicate.

The examiner stated that, overall, the Veteran had experienced a significant change in PTSD symptoms since his prior VA examination.  In this regard, the examiner determined that the Veteran's symptoms had significantly increased in frequency, severity, and duration.  A multi-axial diagnosis included Axis I diagnoses of chronic and severe PTSD and major depressive disorder secondary to PTSD.  A GAF score of 41 was assigned.

The above-described evidence reflects that, since the June 2008 effective date of the award of service connection, the Veteran's PTSD has been manifested, primarily by apathy; depression; flattened affect; anhedonia; isolative behavior; irritability; anxiety; decreased concentration; sleep disturbances; neglect of personal appearance and hygiene; suicidal thoughts without specific plan or intent; fleeting thoughts of harming others; and detachment and estrangement from others;  These symptoms reflect significantly diminished social and occupational functioning.  Nonetheless, the overall disability picture demonstrated by the evidence is not consistent with total occupational or social impairment, as is required for the maximum, 100 percent disability rating.

As noted in the private and VA treatment records and in the March 2008 and October 2010 VA examination reports, the Veteran has consistently demonstrated clear speech and logical responses to questions during psychiatric evaluation and treatment.  As such, there appears to be no evidence of gross impairment of thought process or communication.  Similarly, the Veteran has consistently denied the occurrence of delusions or hallucinations, nor has the Veteran demonstrated any delusions or hallucinations during repeated mental health examinations.  Although the Veteran's symptoms are certainly manifested by disheveled appearance, anxiety, irritability, anger, and avoidance of crowds and social interaction (behaviors that are generally contemplated by the criteria for a 70 percent disability rating under the general formula), there is no evidence that the Veteran's PTSD has been manifested by any grossly inappropriate behavior.  The Board also notes that the Veteran has apparently accidentally struck his spouse in his sleep, has endorsed fleeting thoughts of harming others, and had some thoughts of suicide albeit without specific planning.  Nonetheless, the Board does not find that the evidence shows that the Veteran is a persistent danger of hurting himself or others.  Further, the Veteran has demonstrated that he is fully oriented in all spheres of awareness (person, place, and time) and has not shown any significant memory loss.

Although the evidence shows that the Veteran has experienced markedly diminished interest in leisure activities, as well as diminished social contact with friends and acquaintances, the Veteran nonetheless has reported that he has been able to maintain some contact with his friends and is still able to enjoy some, albeit infrequent, outings for meals and other social activities with friends and family.  The Board also notes that he has maintained his marriage of over 42 years with his spouse, and in fact, has been frequently accompanied by his spouse to his psychiatric evaluations and treatment.  The Veteran has also described good relationships and contact with his spouse, daughter, and grandchild.  

Occupationally, the Veteran has consistently denied that his PTSD symptoms ever impacted his longstanding employment with Campbell Soup Company.  Although the Veteran has been retired since 1988, he has reported that his retirement was prompted by his employer's closure of his work location and not by his PTSD symptoms.  The Board notes that in an August 2010 record, Dr. C.G.H. indicated that the Veteran's PTSD symptoms appeared to be presenting some occupational impairment.  This notation appears inconsistent with the Veteran's own statements.  In any event, even if correct, the assignment of the 70 percent rating clearly contemplates some and, even significant impairment in occupational and social functioning. However, total occupational and social impairment-to include as reflected by Dr. C.G.H.'s comment-simply is not shown.

In determining that the criteria for a rating in excess of 70 percent for the Veteran's service-connected PTSD are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but rather, as examples of the type and degree of the symptoms or effects that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board further finds that none of the GAF scores assigned since the effective date of the award of service connection, alone, provides a basis for the maximum, 100 percent rating for PTSD.   In this regard, the Board notes that GAF scores assigned by the Dr. C.G.H. have consistently been  37 or 38.  By contrast, GAF scores of 47 and 41 were assigned by the March 2008 and October 2010 VA examiners, respectively.  

According to the DSM-IV, GAF scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 are defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter, 8 Vet. App. at 242-244. 

The GAF scores of 47 and 41 assigned by the VA examiners appear to be most reflective of the Veteran's symptoms and the overall disability picture shown.  As noted above, evidence in the record of the Veteran's suicidal thoughts; obsessional rituals such as frequently checking the doors and the alarm system in his home; and the degree of social impairment appear to be consistent with GAF scores falling in the area from 41 to 50, which are, in turn, consistent with the 70 percent rating assigned.  While the lower scores assigned by Dr. C.G.H. are, conceivably, indicative of greater impairment that that contemplated by the 70 percent rating, there is no evidence that the Veteran's PTSD has resulted in any loss of the Veteran's connection to reality; illogical, obscure, or irrelevant speech; impairment in thinking or judgment; outright neglect of his family; or inability to work.  As the symptoms noted by the DSM-IV as indicative of the scores assigned by Dr. C.G.H. have been demonstrated, these scores are not considered reliable indicators of the Veteran's level of psychiatric impairment during the time frame in question. 

Based on the foregoing, the Board finds that, since the February 8, 2008 effective date of the award of service connection for PTSD, the Veteran's psychiatric symptomatology has most closely approximated the criteria for a 70 percent rating.  See 38 C.F.R. § 4.7.  As such , the criteria for the maximum, 100 percent rating have not been met.

For all of the foregoing reasons, there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and the claim for an initial rating greater than 70 percent for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

ORDER

As the reduction of the 10 percent rating for residual scar from ulcer of the lower left leg with skin graft was in error, restoration of the 10 percent rating, effective May 1, 2008, is granted.

A rating in excess of 10 percent for residual scar from ulcer of the lower left leg with skin graft is denied.

An initial rating in excess of 70 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


